Title: James Madison to George Tucker, 22 June 1836
From: Madison, James
To: Tucker, George


                        
                            
                                My dear Sir.
                            
                            
                                
                                    
                                
                                June 27. 1836.
                            
                        
                        
                        I have received your letter of June 17th. with the paper enclosed in it.
                        Apart from the value put on such a mark of respect from you in a dedication of your "Life of Mr. Jefferson"
                            to me, I could only be governed in accepting it by my confidence in your capacity to do justice to a character so
                            interesting to his country and to the world; and I may be permitted to add with whose principles of liberty and political
                            career mine have been so extensively congenial.
                        It could not escape me that a feeling of personal friendship has mingled itself greatly with the credit you
                            allow to my public services. I am at the same time justified by my consciousness in saying, that an ardent zeal was always
                            felt to make up for deficiencies in them by a sincere and stedfast co-operation in promoting such a reconstruction of our
                            political system as would provide for the permanent liberty and happiness of the United States. And that of the many good
                            fruits it has produced which have well rewarded the efforts and anxieties that led to it, no one has been a more rejoicing
                            witness than myself. With cordial Salutations on the near approach to the end of your undertaking.
                        
                        
                            
                                J. M.
                            
                        
                    